BRICKELL, J.
— On the facts appearing in the record, the court below properly dismissed the report made by the appellant, and refused to declare the estate insolvent. So far as the record discloses, the estate was sufficient to satisfy all demands chargeable on it. Admitting the evidence which was rejected, the appellant is liable for the balance of the purchase money of the steam-tug. The order of sale directed him to require of the purchaser notes with at least two sufficient sureties, for so much of the purchase money as was not paid in cash. When he accepted the notes of the two Grangers for such balance, he departed from the line of his duty and authority ; and for all losses, resulting from such departure, he must be held answerable. Betts v. Blackwell's Heirs, 2 Stew. & P. 373. Independent of this consideration, he had reported to the court that the terms of the sale, as prescribed by the order of sale, had been complied with, and thus induced a confirmation of the sale; and he cannot be heard afterwards to contradict such report.
*601If the motion to amend the petition had been granted, it ■would not have availed to relieve the appellant from the liability he had incurred for the purchase money of the steam-tug. With that liability resting on him, the undisputed facts show the solvency of the estate. Of consequence, if the refusal of the court to allow the amendment was erroneous — which we by no means decide — it worked no injury to the appellant.
The judgment of the court below is affirmed, at the costs of the appellant.